                Case 4:19-cv-00619-JM Document 19 Filed 08/18/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

CHRISTOPHER LANKFORD,                                  §
    Plaintiff,                                         §
                                                       §
v.                                                     §       CIVIL ACTION NO.
                                                       §       4:19-CV-00619-JM
PLUMERVILLE, ARKANSAS,                                 §
CONWAY COUNTY, ARKANSAS,                               §
ALBERT DUVALL, Individually,                           §
    Defendants.                                        §

        PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANTS’ JOINT
             MOTION FOR TRADITIONAL SUMMARY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE JAMES MOODY:

           COMES NOW, CHRISTOPHER LANKFORD, Plaintiff, files this Response in

Opposition to Defendants’ Joint Motion for Traditional Summary Judgment, and will

respectfully show unto the Court as follows:

           1.      The City of Plumerville Police Department gave Albert Duvall a police car

and told him to engage in high-speed chases based on his own judgment but provided no

direction on how or when to conduct those chases. Duvall decided to stop a chase by

parking his car perpendicular to a highway, behind a curve, and in a shadow and then

pulling his SUV forward into the path of Christopher Lankford as Lankford attempted to

drive around Duvall. The result was predictable: Lankford suffered serious bodily harm,

including the fractures of multiple bones and the need to amputate his leg.

           2.      Lankford sued the Defendants for violating his rights under 42 U.S.C. §

1983. Lankford argued that Duvall erred in using deadly force against him and that the

City of Plumerville is liable for failing to train and failing to supervise Duvall.1


1
    The Parties stipulated to the dismissal of Defendant Conway County, Arkansas. (ECF 12).

PLAINTIFF’S SUMMARY JUDGMENT RESPONSE                                                         1|Page
            Case 4:19-cv-00619-JM Document 19 Filed 08/18/20 Page 2 of 3




       3.      The Defendants filed a joint motion for summary judgment. This is

Lankford’s response. A brief in support has been filed contemporaneously to this response

pursuant to Local Rule 56.1(b).

       4.      Plaintiff, in accord with Local Rule 56.1(b) and this Court’ scheduling order,

has filed “a separate, short and concise statement of the material facts as to which it

contends a genuine dispute exists to be tried.” Plaintiff incorporates that factual summary

into his response and brief in full.

       5.      Plaintiff relies on the following summary judgment evidence and

incorporates it by reference:

               Exhibit A               Video of pursuit

               Exhibit B               Deposition of Christopher Lankford

               Exhibit C               Deposition of Adam Bryant

               Exhibit D               Deposition of Albert Duvall

               Exhibit E               Deposition of Taylor Dube

               Exhibit F               Map of Plumerville

               Exhibit G               Deposition of Geoffrey Alpert

               Exhibit H               Deposition of Robert Pelsynski

               Exhibit I               Deposition of Carrie Cannon

               Exhibit J               Deposition of Trent Anderson

               Exhibit K               Geoffrey Alpert Report

       6.      Plaintiff opposes Defendants’ motion for summary judgment because there

are genuine disputes of material facts regarding his claims of excessive force and failure

to train and supervise. Moreover, Plaintiff opposes Defendants’ motion for summary

judgment because their conduct was objectively unreasonable and Lankford’s right to be

PLAINTIFF’S SUMMARY JUDGMENT RESPONSE                                              2|Pag e
            Case 4:19-cv-00619-JM Document 19 Filed 08/18/20 Page 3 of 3




free from the use of deadly force was clearly established at the time of the incident; thus,

Defendants are not entitled to qualified immunity.

       7.      For the reasons and the arguments set forth in the accompanying brief,

Plaintiff respectfully requests this Court deny Defendants’ Motion for Summary

Judgment and allow this case to proceed to a trial by jury to resolve the factual disputes.


                                          Respectfully submitted,

                                          /s/ James P. Roberts
                                          SCOTT H. PALMER
                                          Texas Bar No. 00797196
                                          JAMES P. ROBERTS
                                          Texas Bar No. 24105721
                                          Colorado Bar No. 46582

                                          SCOTT H. PALMER, P.C.
                                          15455 Dallas Parkway,
                                          Suite 540, LB 32
                                          Dallas, Texas 75001
                                          Tel: (214) 987-4100
                                          Fax: (214) 922-9900
                                          scott@scottpalmerlaw.com
                                          james@scottpalmerlaw.com

                                          ATTORNEYS FOR PLAINTIFF




                             CERTIFICATE OF SERVICE

       I certify that on August 18, 2019, a copy of this pleading was served on all parties
of record via the Court’s CM/ECF filing system.

                                                 /s/ James P. Roberts
                                                 JAMES P. ROBERTS




PLAINTIFF’S SUMMARY JUDGMENT RESPONSE                                             3|Page
